
	
		IV
		112th CONGRESS
		1st Session
		H. RES. 435
		IN THE HOUSE OF REPRESENTATIVES
		
			October 13, 2011
			Ms. Kaptur submitted
			 the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Condemning the persecution of political
		  opposition leader Yulia Tymoshenko as well as other political prisoners, among
		  them former internal affairs minister Yuri Lutsenko.
	
	
		Whereas these trials have been seen by the international
			 community as political persecution against the opposition of the government of
			 Ukrainian President Viktor Yan­u­ko­vych;
		Whereas starting on May 2010 a number of criminal cases
			 were opened against Yulia Tymoshenko and against ministers and officials from
			 the previous government led by her under the assertion that these cases were
			 brought forth to fight corruption in Ukraine;
		Whereas Ms. Tymoshenko was charged in May 2011 over abuse
			 of office in regards to a 2009 natural gas import contract with Russia and her
			 trial began on June 24, 2011;
		Whereas, on August 5, 2011, the court ruled that Ms.
			 Tymoshenko was in contempt of court and imprisoned her for the remainder of her
			 trial, a period of over two months;
		Whereas the fairness of the trial has been in question due
			 to Ms. Tymoshenko being denied legal representation on two occasions and not
			 being offered an appropriate amount of time for her defense team to prepare for
			 trial;
		Whereas, during her imprisonment, Ms. Tymoshenko began to
			 show signs of severe illness and the court refused her request to be examined
			 by a personal physician;
		Whereas, on October 11, 2011, the court found Ms.
			 Ty­mo­shen­ko guilty of abuse of power, sentenced her to seven years in jail,
			 fined her $189 million and banned her from holding elected office for a period
			 of 3 years disqualifying her from participating in the 2012 parliamentary and
			 2015 presidential elections;
		Whereas, in September 2011, in commemoration of Ukraine's
			 20th anniversary of independence, H. Res. 401 notes concern about the
			 appearance of politically motivated prosecutions of opposition figures in
			 Ukraine, among them Ms. Tymoshenko; and
		Whereas world governments have lambasted the decision
			 against Ms. Tymoshenko calling it politically motivated and questioned
			 Ukraine’s commitment to democracy and rule of law: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the verdict against Yulia
			 Ty­mo­shen­ko as well as the unfair circumstances in which the trial took place
			 and requests that she be released from custody while the verdict is
			 appealed;
			(2)demands the Government of Ukraine
			 immediately release all political prisoners as well as provides proper medical
			 care to all those that have been imprisoned; and
			(3)demands that Ukraine adhere to the
			 principles of democracy and rule of law by respecting human rights, freedom of
			 the press, and the protection of free speech and the right to assemble
			 peacefully.
			
